Citation Nr: 0516398	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  01-04 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of an 
injury to the left fibula.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1963 
to February 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in November 2002.  This matter was 
originally on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In November 2002, the Board remanded the veteran's claim of 
entitlement to service connection for PTSD in order to 
provide the veteran with an opportunity to present testimony 
before a Veterans Law Judge.  A December 2002 Report of 
Contact indicated that the veteran desired a travel board 
hearing the week of May 5, 2002.  In a January 2003 statement 
in support of claim, the veteran's representative stated that 
the veteran had moved to West Virginia and was canceling his 
hearing scheduled for May and would reschedule a 
videoconference hearing at the Huntington, West Virginia RO.  
In March 2003, the veteran stated on a VA Form 9 that he did 
not want a BVA hearing.   

The Board notes that after the last supplemental statement of 
the case was issued, additional evidence was received from 
the veteran.  In May 2005, the Board sent the veteran's 
claims file to Vietnam Veterans of America and requested that 
consideration be given to waiving regional office review of 
this additional evidence.  In a letter dated in May 2005, the 
veteran's representative advised that they wished to waive 
review by the agency of original jurisdiction and requested 
that the Board review the claims file in its entirety.    

The Board also notes that although only the veteran's claim 
of entitlement to service connection for PTSD has been 
certified, the veteran's claim of entitlement to service 
connection for residuals of an injury to the left fibula is 
also in appellate status.  This issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. 

An October 2000 rating decision, denied service-connection 
for PTSD, hearing loss, injury to left fibula, residuals of 
avulsion fracture of the dorsum of the right proximal tarsal 
navicular, and fracture of the left foot.  In November 2000, 
the veteran filed a notice of disagreement with the RO's 
determination as to all the claimed disorders.  In December 
2000, the RO issued a statement of the case on the PTSD claim 
only.  In April 2001, the veteran submitted a VA Form 9 and 
indicated that he wanted to appeal all of the issues listed 
on the statement of the case and any supplemental statements 
of the case.  

In August 2001, the RO issued a supplemental statement of the 
case for all five disorders.  It appears that the RO 
recognized that it did not enclose a VA Form 9 with the 
August 2001 supplemental statement of the case and on 
February 27, 2003 sent the veteran a letter advising him to 
complete and return the enclosed VA Form 9 within 20 days in 
order to continue his appeal for the issues of service 
connection for hearing loss, injury to the left fibula, 
residuals of avulsion fracture dorsum right proximal tarsal 
navicular and fracture of the left foot.  The RO received the 
veteran's completed VA Form 9 on March 11, 2003, well within 
the 20-day time frame.  In May 2003, the RO noted that the VA 
Form 9 sent to the veteran in February 2003 and returned 
completed in March 2003 was sent in error and was not 
considered as timely received.  It was also noted that 
correspondence received in January 2002 was considered a 
reopened claim.   Under such circumstances, the VA would 
likely be estopped from holding that the substantive appeal 
was untimely.

FINDING OF FACT

The veteran does not have PTSD that is related to active 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

Pursuant to the Board's November 2002 Remand, a letter was 
sent to the veteran asking whether or not he wanted to attend 
a hearing before the Board.  Based on the foregoing actions, 
the Board finds that there has been compliance with the 
Board's November 2002 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

In April 2001, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  While the April 2001 notice 
letter did not specifically advise the veteran to provide any 
evidence in his possession that pertains to his claim, the 
notice letter advised the veteran to either send VA 
information describing additional evidence or the evidence 
itself.  The Board finds that the veteran was sufficiently 
put on notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, only after a rating action 
was promulgated, in October 2000, did the RO, in April 2001, 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
April 2001 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, service 
personnel records, and VA treatment records.  The Board notes 
that the veteran has not been afforded a VA examination in 
connection with his claim for PTSD.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an 
examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As 
discussed in more detail below, the evidence is absent 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  The Board, therefore, finds that 
the record contains sufficient evidence for a decision to be 
made on the claim.  

The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  In the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve 
no useful purpose.  

II.	Procedural Background

rating decision dated in November 2003, service connection 
was granted for residuals of a left ankle chip fracture, 
residuals of a right ankle chip fracture, and bilateral 
hearing loss.  By a rating decision dated in February 2004, 
service connection for residuals of a left fibula injury was 
denied.       

III.	Laws and Regulations

The veteran seeks entitlement to service connection for 
posttraumatic stress disorder (PTSD). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303. 

Regulation 38 C.F.R. § 3.304(f) sets forth the three elements 
required to establish service connection for PTSD.  For 
service connection to be awarded for PTSD, the record must 
show: (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between diagnosed PTSD and the 
claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.

IV.	Discussion

With respect to element (1), VA treatment records note 
diagnosis of and treatment for PTSD.  Thus, evidence of a 
current medical diagnosis of PTSD is shown by the evidence of 
record.  38 C.F.R. § 3.304(f).   

With respect to element (3), combat status or verified 
stressors, the veteran's service personnel records indicate 
that he was an engineering entomology specialist, that he was 
in the counterinsurgency experience in October 1966 in 
Vietnam, and that he was awarded the National Defense Service 
Medal and the Vietnam Service Medal.  The veteran, however, 
was not awarded any medal or decoration that is indicative of 
combat status.  Thus, the Board finds that the objective 
evidence of record does not establish that the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d), (f).  Accordingly, in the absence of 
objective evidence that the veteran engaged in combat with 
the enemy, the veteran must show by credible supporting 
evidence that the claimed in-service stressors occurred.  Id.

The veteran's service personnel records indicate that he was 
in Vietnam from October 1966 until his discharge, that he 
served in the 820th Civ. Eng. Sq., Tuy Hoa AB in Vietnam, and 
that he was court-martialed and sentenced to 6 months 
confinement at hard labor at the Vietnam Installation 
Stockade on April 19, 1967.

However, there is no corroborating evidence that the 
veteran's claimed in-service stressors occurred.  The veteran 
has failed to provide enough detailed information regarding 
the claimed in-service stressors necessary to enable United 
States Armed Services Center for Unit Records Research (CURR) 
to conduct research.  

In July 2000, the veteran was asked on the Information In 
Support of Claim for PTSD to provide the approximate dates 
when each stressful event took place, the location where the 
event took place, and the unit he was in at the time of the 
event.  The veteran responded on a VA Form 21-4138 that his 
stressors included being under mortar fire in his unit, 820th 
Civil Engineers, on multiple occasions and that he was 
wounded on one occasion but did not receive the Purple Heart.  
The veteran also noted that he was in Vietnam during the Tet 
Offensive.  

The October 2000 rating decision informed the veteran that 
although he had been diagnosed as having PTSD related to 
combat in Vietnam, he was not awarded any individual combat-
related decorations and he had not furnished the specific 
information that was requested by VA that was necessary to 
attempt to verify through CURR that his claimed in-service 
stressors actually occurred.  

The December 2000 statement of the case acknowledged that the 
veteran had not responded to VA's request to reveal 
sufficiently detailed information concerning the traumatic 
events that he experienced in Vietnam so that research of 
military records to confirm these events could be conducted.  

On the veteran's VA Form 9 received in April 2001, he stated 
that while in jail in the military, part of his duties were 
with the hospital taking the wounded off choppers, removing 
clothing, and taking care of body bags; and that after his 
release from jail, he spent time between Tuy Hoa and Dong Ha.  

The August 2001 supplemental statement of the case informed 
the veteran that although the condition has been diagnosed, 
the evidence does not include objective verification of an 
in-service stressor to provide an association of the 
diagnosis with the veteran's service.  The veteran was also 
informed that he had been requested to provide a stressor 
statement on two occasions but had not responded.

In an October 2001 written statement the veteran indicated 
that he was in Long Binh while working at the hospital.  In a 
January 2002 letter, the veteran stated that there was one 
patient who came into the hospital laughing although he had 
his leg blown off.  The veteran asked him why he was 
laughing, and the patient stated that he was going home.  
However, the patient reportedly died.  The veteran stated 
that he dreams this event except that in the veteran's dream, 
he is the one on the stretcher.  The veteran also reported 
that after his release from the stockade, he flew in and out 
of Dong Ha numerous times where he built by day and was 
mortared by night.  He stated that he also saw other people 
injured and die.  

In May 2003, the RO wrote to the veteran and requested the 
name of the soldier that he saw in the hospital whose leg was 
blown off and the approximate date (month and year) of that 
event.  In a written statement received in June 2003, the 
veteran stated that he could not remember the name of the 
soldier at the hospital.  He stated that he was incarcerated 
from July to September 1967.  In addition, the veteran 
reported that after returning to 820 Civil Eng. Sq. he was 
sent TDY on three different occasions to Dong Ha to help 
build a base and airstrip. 

The Board notes that VA has a duty to assist the claimant in 
developing a claim, but that duty is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  In the absence of 
evidence that substantiates or verifies the veteran's 
statements as to the occurrence of the claimed stressors, a 
grant of service connection for PTSD may not be established.  
The Board notes that a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).

As there is no verified in-service stressor, there can be no 
competent medical evidence attributing the veteran's PTSD to 
a verified in-service stressor (element (2)).   Accordingly, 
service connection for PTSD is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied. 38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.


REMAND

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  

The veteran's service medical records indicate that the 
veteran suffered a dislocation of left fibula head in 1966.  
An April 2, 1966 health record stated that the veteran fell 
and turned leg earlier in the evening and noticed a knot on 
side of left leg.  On examination a spasm of muscles of 
anterior compartment with prominence of what appeared to be 
fibular head was demonstrated.  Full range of motion was 
possible with greater pain on extension.  An April 12, 1966 
medical record, although difficult to read, appears to state 
that the veteran was having pain, that a cast was applied, 
and that he was given crutches.  On April 27, 1966 the 
veteran was discharged from crutches and advised to use ace 
bandage for 1 week and given light duty for 10 days.

In July 2002 the veteran presented with complaints of knee 
pain.  Physical examination demonstrated limitation of 
flexion of both knees, right more than left.  An MRI of the 
veteran's knees showed degenerative change involving the 
posterior horns of both menisci.

An April 2003 VA examination of the left knee demonstrated 
extension to zero degrees, flexion to 120 degrees.  The 
medial and lateral collateral ligaments in the anterior and 
posterior cruciate ligaments appeared to be intact.  
McMurray, Lachman and drawer signs were all negative.  There 
was some tenderness on the lateral aspect of the left knee.  
X-rays revealed a normal left knee.  The examiner's 
impression was history of dislocation on the left fibula with 
residual pain about the left knee and no degenerative joint 
disease on X-ray. 

The Board finds that a medical opinion that addresses the 
relationship between the veteran's current condition and his 
military service is necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  The claims file should be returned to 
the examiner who conducted the April 2003 
VA examination.  If that examiner is not 
available, then the claims file should be 
made available to an orthopedic 
specialist.  The examiner/orthopedic 
specialist should provide an opinion as 
to whether the veteran suffers from any 
chronic left knee disability and, if so, 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the left knee disability is related to 
the veteran's active service.  

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


